United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-2324
                     ___________________________

                          United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                         Savino Capuchino Aguilar

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                          Submitted: May 20, 2016
                            Filed: June 1, 2016
                              [Unpublished]
                              ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       The district court1 declined to reduce Savino Capuchino Aguilar’s sentence
under 18 U.S.C. § 3582(c)(2). He appeals, contending the court abused its discretion
by failing to adequately consider the § 3553(a) factors and a purpose of Amendment
782. See 18 U.S.C. § 3553(a); U.S. Sentencing Guidelines Manual § 1B1.10(d)
(2014) (incorporating Amendment 782). Having jurisdiction under 28 U.S.C. § 1291,
this court affirms.

       In November 1998, a jury convicted Aguilar of five counts: distributing
methamphetamine within 1000 feet of a school (three counts), possessing with intent
to distribute meth within 1000 feet of a school, and conspiracy to distribute meth
within 1000 feet of a school. United States v. Aguilar, 1999 WL 822532, at *1 (8th
Cir. 1999) (unpublished).

       Aguilar’s original offense level of 44, with a criminal history Category III,
resulted in a sentencing range of mandatory life. Aguilar was sentenced to 480
months’ imprisonment on the distribution counts, and life imprisonment on the other
counts, to be served concurrently.

       In March 2015, the court found that Aguilar was eligible for a sentencing
reduction under § 3582(c)(2) and Amendment 782. At the reduced offense level of
42, the guideline range is 360 months to life. The court on its own motion held a
hearing to consider reducing Aguilar’s sentence. He asked for a reduction to 360
months. The district court made no adjustment to the sentence.

       The decision to reduce a sentence under § 3582(c)(2) is reviewed for an abuse
of discretion. United States v. Burrell, 622 F.3d 961, 964 (8th Cir. 2010) (applying


      1
       The Honorable Linda R. Reade, Chief Judge of the United States District
Court for the Northern District of Iowa.

                                        -2-
the same standard as original sentencing decisions) (citing Gall v. United States, 552
U.S. 38, 50 (2007)). In the absence of procedural error below, the reviewing court
“‘consider[s] the substantive reasonableness of the sentence imposed . . . .’” United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (quoting Gall, 552
U.S. at 51). This court “presume[s] that sentences within the Guidelines range are
substantively reasonable.” United States v. Woodard, 675 F.3d 1147, 1152 (8th Cir.
2012), citing United States v. Robinson, 516 F.3d 716, 717 (8th Cir. 2008).

      Aguilar asserts that the refusal to reduce his sentence was substantively
unreasonable because a 360-month sentence, followed by likely deportation to
Mexico, is sufficient to meet the aims of § 3553(a). Aguilar stresses that one purpose
of Amendment 782 is to alleviate the overcapacity of federal prisons. According to
Aguilar, a 360-month sentence sufficiently reflects the seriousness of the crime and
protects the public–two considerations under § 3553(a). Aguilar claims that the court
unreasonably emphasized the negatives of his criminal history and prison conduct,
while overlooking his positive changes while incarcerated (including educational
achievements and a clean disciplinary record since 2011).

       The district court first noted that life imprisonment is still within the new
guideline range, 360 months to life. Second, the court disagreed that a 360-month
sentence sufficiently reflected the seriousness of the crime, noting Aguilar led an
operation involving large amounts of meth, firearms, and assaultive behavior. The
court also emphasized his assaultive behavior inside prison, and his continued failure
to take responsibility for his criminal conduct.

         Aguilar complains that the court did not properly weigh his positive against his
negative qualities. However, “[u]nder the deferential abuse-of-discretion standard .
. . the court has substantial latitude to determine how much weight to give the various
factors under § 3553(a).” United States v. Ruelas-Mendez, 556 F.3d 655, 657 (8th Cir.
2009) (finding no abuse of discretion in giving little weight to factors most favorable

                                          -3-
to the defendant). The court did not abuse its discretion by declining to weigh §
3553(a) factors the way Aguilar requested. The district court’s sentence is
substantively reasonable.

                                    *******

      The judgment is affirmed.
                     ______________________________




                                       -4-